Citation Nr: 1810014	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-37 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for bilateral hearing loss, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from April 1971 to April 1975.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In September 2010, the Veteran and his spouse presented testimony at a Board videoconference hearing conducted before the undersigned Acting Veterans Law Judge.  A transcript of that videoconference hearing has been associated with the claims file. 

After remanding the case for additional development, the Board denied the Veteran's hearing loss claim in a decision issued in November 2016; the claim for a total disability rating based upon individual unemployability (TDIU) due to service-connected disability was remanded.  The Veteran appealed the Board's denial of an increased rating to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the parties filed a joint motion for partial remand (JMPR).  The next month, the Court granted the JMPR and the Board's decision as to an increased rating for hearing loss was vacated and remanded for re-adjudication pursuant to the provisions of 38 U.S.C. § 7252(a). 

Since the most recent Supplemental Statement of the Case (SSOC) which addressed the increased rating claim for bilateral hearing loss was issued in March 2016, additional evidence has been associated with the appellant's claims file that was not considered previously by the RO.  Also, a private vocational employability assessment dated in December 2017 was added to the record evidence after the most recent SSOC relating to the TDIU claim was issued in October 2017.  Waiver of consideration by the Agency of Original Jurisdiction (AOJ) normally is required.  See 38 C.F.R. §§ 19.37, 20.1304.  Because both of the Veteran's currently appealed claims are being remanded, there is no prejudice to the Veteran in the Board's consideration of the newly added evidence. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently (and initially) evaluated.  He also contends that the symptomatology attributable to his service-connected bilateral hearing loss is not contemplated within the relevant rating criteria, entitling him to extraschedular consideration.  He further contends that his service-connected disabilities, alone or in combination, preclude his employability, entitling him to a TDIU.  The Board acknowledges that this appeal has been remanded previously to the AOJ.  The Board also acknowledges it is bound by the Court's August 2017 Order granting the JMPR.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

Regarding the issue of entitlement to an initial rating greater than 10 percent for bilateral hearing loss, the July 2017 JMPR indicated that Veteran requested consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) because of the impact of his hearing loss on his daily life, to include employment.  Under § 3.321(b)(1), an extraschedular evaluation may be assigned in the case of "an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  See generally 38 C.F.R. § 3.321(b)(1) (2017).  In this case, the Veteran has submitted statements to the effect that he complained of dizziness (lightheadedness), ear pain, and ear pressure problems.  These symptoms are not addressed in the schedular rating criteria for evaluating bilateral hearing loss.  In addition, the record reasonably raises the question of whether the Veteran's disability has interfered markedly with his employment pursuant to 38 C.F.R. § 3.321(b)(1).  Id.

The Board notes that it may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or 38 C.F.R. § 4.16(b)).  The Board may consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. § 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to 38 C.F.R. § 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  Therefore, on remand, the Board finds that the Veteran's higher initial rating claim for bilateral hearing loss should be referred to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2017). 

With respect to the Veteran's TDIU claim, the Board notes that adjudication of the higher initial rating claim for bilateral hearing loss being remanded in this decision likely will impact adjudication of the TDIU claim.  Thus, the Board finds that both of these claims are inextricably intertwined and adjudication of the Veteran's TDIU claim must be deferred.  See Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extraschedular consideration and a TDIU claim).  

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following actions: 

1.  Obtain all of the Veteran's VA and private treatment treatment records dated since June 2017.

2.  Send the claims file and a copy of this REMAND to an appropriate clinician (for example, an otolaryngologist, if available) in order to identify all of the symptoms associated with the Veteran's service-connected bilateral hearing loss.  

Following a review of the claims file, the clinician is asked to identify all of the complaints and symptoms currently associated with the Veteran's service-connected bilateral hearing loss.  The clinician next is asked to state whether the Veteran's complaints of problems with ear pressure changes, problems with dizziness or lightheadedness, and problems with deep ear pain or deep ear aching are associated with (1) his service-connected bilateral hearing loss or (2) his Eustachian tube dysfunction, deviated nasal septum, and chronic ethmoid sinusitis diagnosed in a VA treatment note dated February 23, 2010, or (3) some other factor.  The clinician must provide separate opinions for each of the identified complaints (problems with ear pressure changes, problems with dizziness or lightheadedness, and problems with deep ear pain or deep ear aching).  The clinician finally is asked to state the occupational impact of the Veteran's service-connected bilateral hearing loss.  A complete rationale must be provided for any opinions expressed.

3.  Refer this appeal to the Director, Compensation Service, for a decision on the issue of entitlement to an initial rating greater than 10 percent for bilateral hearing loss on an extraschedular basis.  A copy of the Director's decision must be associated with the claims file.

4.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

